     Case 3:18-cv-02124-C Document 12 Filed 10/24/18                 Page 1 of 1 PageID 39



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


CHARMAIN MURPHY,                                 )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )
                                                 )
CHRISTIAN CARE CENTERS, INC.                     )
d/b/a CHRISTIAN CARE CENTER,                     )
                                                 )
                       Defendant.                )     Civil Action No. 3:18-CV-2124-C

                                             ORDER

       On this day, the Court considered Defendant' s Partial Motion to Dismiss Plaintiffs

claims arising under Title VII of the Civil Rights Act of 1964, filed September 21, 2018,

pursuant to Rule 12(b)(6). Plaintiff did not file a response to the Motion and the time to do so

has expired.

       The Court is of the opinion that Defendant' s Motion is unopposed in light of Plaintiffs

failure to respond, and the Motion should therefore be GRANTED. Alternatively, even if

Plaintiff were opposed to the Motion, the Court finds that the Motion is meritorious and should

be granted for the reasons stated in Defendant's Brief in Support.

       Plaintiffs claims arising under Title VII of the Civil Rights Act of 1964 are therefore

DISMISSED WITH        PREJUDICE~        time-barred.

       SO ORDERED this        d if day of October, 2018
